Citation Nr: 1234612	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from October 1940 to October 1944.  The Veteran died in November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The issue of entitlement to service connection for the cause of the Veteran's death had been denied in a February 2002 rating decision, but an appeal from that determination was not timely perfected.  The appellant, in essence, raised the issue of a service-connected cause of death again in personal hearing testimony in June 2008 and in correspondence dated in August 2008.  This matter was readjudicated in a July 2010 supplemental statement of the case and has been continued on appeal.

In January 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board remanded the case for additional development in June 2010, February 2011, and September 2011.  The requested development has been substantially completed.  

The Board notes that entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 was denied in an April 2009 rating decision.  The appellant submitted a notice of disagreement and a statement of the case was issued in February 2010; however, the appeal was not perfected.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the appeal was obtained.

2.  The Veteran died in November 2001 as a result of an acute myocardial infarction with underlying causes contributing to death including chronic obstructive pulmonary disease and chronic renal failure.  

3.  The persuasive evidence of record demonstrates that a disease or injury which caused or contributed to the Veteran's death was not a result of a service-connected disability nor a result of any established event, injury, or disease during active service.

4.  A total service-connected disability rating was not in affect for 10 years at the time of the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death; the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court" have been fulfilled by information provided to the appellant in letters dated in October 2006 and December 2006.  The issue on appeal was readjudicated in a June 2011 supplemental statement of the case.  The VCAA letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for DIC (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The Board finds that the October 2006 and December 2006 VCAA letters substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  At the time of his death the Veteran had established service connection for bilateral loss of vision with only light perception and posttraumatic encephalopathy secondary to a skull fracture.  The record shows the appellant was adequately informed about the information and evidence not of record that was necessary to substantiate her claim, the information and evidence VA would seek to provide, and the information and evidence she was expected to provide.  She is shown to have had actual knowledge of his service-connected disabilities at the time of his death and of applicable VA law.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The record shows the appellant has asserted that pertinent records associated with the Veteran and with his VA treatment may have been misfiled in the claims file of a fellow veteran with the same last name and the same last four digits in their Social Security Administration (SSA) numbers.  The Veteran's service treatment records include an X-ray diagnosis progress report dated in December 1941 which refers to the Veteran's injuries, but which is mislabeled with the same last name and an incorrect first name.  A June 2010 VA report found that any possibly misfiled records in the claims file of the identified fellow veteran were unavailable for review.  It was noted that all efforts to obtain these records had been exhausted, that it had been verified that no present claims file existed, and that VA records showed the claims file had been destroyed.  The Board finds that VA efforts to assist the appellant in obtaining records were unsuccessful and that there is no indication that there are any existing records pertinent to the issue on appeal.  There is also no indication in the record that the Veteran had ever filed a claim for Social Security Administration (SSA) disability benefits.  The appellant submitted correspondence from the National Personnel Records Center (NPRC) dated in November 2002 informing her that the record to answer her inquiry was not in their files and that if it had been there in July 1973 it would have been in the area involved in a fire and may have been destroyed.  It is unclear what her inquiry involved; however, the Veteran's service treatment records are shown to have been in VA possession in July 1973 and they appear to be substantially complete.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  

The Board notes that the September 2011 remand instructions included that the appellant be requested to provide sufficient information for VA to assist her in obtaining additional evidence as to treatment the Veteran had received for cardiovascular or psychiatric disorders.  In response the appellant provided a statement in support of her claim and copies of treatment records including a December 1992 private medical report which noted the appellant reported the Veteran seemed depressed and was concerned that he was deteriorating gradually, a September 1997 private medical report which noted treatment for severe steroid psychosis, depression, and insomnia secondary to steroids, and a June 2001 VA hospital report which noted a past medical history of depression.  No information as to any additional treatment the Veteran had received for cardiovascular or psychiatric disorder during his lifetime was provided.  Although the remand instructions also requested that the Veteran's claims file be reviewed by a psychiatric medical specialist which was not completed, the Board finds that in light of the December 2011 VA cardiologist's opinion that a psychiatric medical specialist opinion is not required for an adequate determination.  The development requested upon Board remands in this case has been substantially completed.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Factual Background

Service treatment records show that upon enlistment examination in January 1941 the Veteran's vision was defective with visual acuity of 20/70 with correction to 20/30, in the right eye, and 20/25 with correction to 20/20, in the left eye.  Records show he sustained fractures to the left maxilla, left zygoma, left orbit, and right maxilla in November 1941 when he was run over by a truck.  It was also noted that he had a history of right eye surgery prior to service in 1938 to correct an astigmatism.  Records show he was treated for sinus trouble in November 1941.  Hospital records show his condition upon disposition in January 1942 was improved.  Records show he had psychoneurotic manifestations and that in June 1944 he complained of headaches and dizziness.  An August 1944 ophthalmologic examination report noted partial paralysis, right inferior oblique, cause undetermined, with 20/25 vision, and left enophthalmos due to trauma three years earlier with 20/20 vision.  Hospital records dated from August 1944 to October 1944 provided a final diagnosis of moderately severe posttraumatic encephalopathy, secondary to a fractured skull.  It was noted the disorder was manifested by headaches, dizzy spells, diplopia, and photophobia.  

In his October 1944 application for VA benefits the Veteran requested service connection for injuries to the head, face, and eye in November 1941 and for a dropped arch to the left foot in 1943.  

An October 1944 rating decision established service connection for severe posttraumatic encephalopathy, secondary to a skull fracture.  An 80 percent disability rating was assigned under the provisions of the 1933 Schedule for Rating Disabilities (Rating Schedule), diagnostic code 3210 (traumatic lesions).  The Veteran was notified of the award and his appellate rights by correspondence dated October 12, 1944.  

On VA examination in October 1945 the Veteran complained that his left eye was bothered by light and that he experienced left-sided headaches, dizzy spells on street cars if his eyes were closed, numbness to the left side of his face and nose, and tearing in the left eye.  Neurological examination revealed a deformity to the left zygoma, slight left enophthalmos, left photophobia and lacrimation, and a left pupil slightly larger than the right and failure to react to light.  There was an area of anesthesia to superficial sensation over the distribution of the infra-orbital branch of the left trigeminal nerve.  Mental examination was negative.  The diagnoses included posttraumatic encephalopathy and posttraumatic lesion of the left infra-orbital branch of the trigeminal nerve.

In correspondence dated in October 1945 the Veteran and his service representative were notified of a proposal to reduce his service-connected disability rating.  They were notified in January 1946 that his disability rating was reduced to 50 percent under the provisions of diagnostic code 3211 for posttraumatic encephalopathy with lesion of the left infra-orbital branch of the trigeminal nerve, severe.  They were also notified of the right to appeal that decision.  

VA examination in July 1946 noted the Veteran complained of periodic frontal headaches (left), numbness over the left check, excessive lacrimation, and sensitivity to light.  It was noted he did not have dizzy spells or unconscious periods, but that his memory for dates was poor.  The examiner noted he was not unduly nervous and was rather rigid, mildly hostile, and somewhat arrogant.  There was no evidence of delusions, hallucinations, obsessions, or illusions.  Neurological evaluation revealed some flattening over the left frontoparietal region.  There was a deformity to the left maxilla near the zygoma with prominence of bone.  It was noted he wore colored glasses because of sensitivity to light.  With the glasses removed the palpebral fissures were narrow.  The pupils were equal and reacted to light and accommodated to distance.  The fundi were normal and extraocular movements were intact.  There was no lacrimation upon examination.  There was an area of hypesthesia to anesthesia over the left lower eyelid and upper half of the left cheek.  The examiner stated the Veteran was an individual with a definite history of a head injury which consisted primarily of headache, excessive lacrimation, and hypesthesia over the left cheek.  The diagnoses included posttraumatic encephalopathy, manifested by headaches, and injury to the left infra-orbital branch of the trigeminal nerve.  An X-ray study of the zygomatic arch revealed a comminuted healed fracture of the left malar bone.  There was a marked accentuation of the zygomatic arch.  Position and alignment were good.  An August 1946 electroencephalogram was normal.  

An October 1946 rating decision confirmed and continued a 50 percent disability rating for severe posttraumatic encephalopathy, secondary to a skull fracture.  The rating was coded under diagnostic code 8001 of the 1945 Rating Schedule.  The Veteran was notified the decision and his appellate rights by correspondence dated October 25, 1946.

A December 1947 VA examination report noted the Veteran complained of intermittent left temporal headaches.  The examiner noted the pupils were slightly irregular, but that they reacted promptly to light and distance.  Evaluations of the sinuses and respiratory system were normal.  The diagnoses included residual sensory loss of the left face due to trauma and posttraumatic encephalopathy secondary to a fractured skull.  

A January 1948 rating decision confirmed and continued a 50 percent rating under diagnostic code 8001 for severe posttraumatic encephalopathy, secondary to a fractured skull.  It was noted that the Veteran's service representative appeared on his behalf.  The Veteran and his service representative were notified of the decision and appellate rights by correspondence dated February 16, 1948.  

On VA examination in February 1949 the Veteran complained of excessive lacrimation, left eye photophobia, partial numbness in the left cheek area, a sensitive left temple area with extreme headaches, and severe cramps in the balls of the feet.  He described symptoms that had developed after his accident including becoming nauseated and vomiting when he rode streetcars, especially if he closed his eyes, having little tolerance to bright lights and even bright sunlight caused his left eye to tear and become bloodshot, experiencing intervals of headaches in the left temporal area from one week to one month, having sensitivity to the left side of his head, and having a diminution of sensation in the left side of his face and below the eye.  The diagnoses included posttraumatic encephalopathy, manifested chiefly by headaches, and incomplete posttraumatic sensory paralysis to the left infra-orbital branch of the trigeminal nerve. 

A March 1949 rating decision confirmed and continued the 50 percent rating.  The Veteran and his service representative were notified of the decision and appellate rights by correspondence dated March 18, 1949.  

VA records show the Veteran filed a claim for outpatient dental treatment in March 1950 and in November 1956 provided a completed family status questionnaire.  In correspondence dated in March 1957 he notified VA of an address change and in October 1957 provided notice of the birth of his daughter.  VA correspondence dated in December 1957 notified the Veteran of an adjustment to his award.  

A handwritten note dated June 21, 1985, on the January 1948 rating decision noted the rating had been reviewed under DVB Circular 21-84-17 and provided a revised diagnostic code 9304.  There was substantial compliance with the requisite procedures of that action.  

In correspondence received by VA in July 1991 and February 1994 the Veteran provided information to verify the SSA number and date of birth for his spouse.  

Private medical records dated in December 1992 noted the appellant reported the Veteran seemed depressed and was concerned that he was deteriorating gradually.  It was noted he appeared very depressed, that he had loss of vision in the right eye, and a congested nose with increased secretions.  The examiner's assessment included chronic obstructive pulmonary disease (COPD), possible pneumonia, possible rhinitis, and possible respiratory failure.  

VA treatment records dated in December 1993 noted a medical screening examination revealed right eye blindness and left eye visual acuity of 20/200.  A list of medical problems noted COPD/emphysema, but noted there were no problems due to heart disease or a psychiatric disorder.  A December 1993 glaucoma service report noted a history of emphysema and new onset asthma.  It was also noted the Veteran had a history of right eye strabismus status post repair as a child.  He was noted to have amblyopia and decreased vision over the last two to three years.  He reported occasional headaches with blurred vision which resolved spontaneously.  Corrected visual acuity was 20/400 in the right eye and 20/70-2 in the left eye.  Records dated in March 1994 noted a rapid decrease in visual acuity over the past year with right eye amblyopia and status post left eye iridectomy.  The records are negative for complaints of symptoms associated with the left infra-orbital branch of the trigeminal nerve.  

Private hospital records dated in January 1994 show the Veteran was admitted with shortness of breath after a fall subsequent to an eye examination with eye drop dilator.  It was noted that a work up revealed normal left and right ventricular function and that his shortness of breath was thought to be secondary to his COPD alone without evidence of cardiac disease.  Records show he was admitted with a diagnosis of pneumonia and that a report of past medical history included COPD, right eye blindness, and bilateral cataracts.  

In correspondence noted as having been received by VA on December 30, 1994, the Veteran's daughter reported he had sustained injuries in January 1994 including having had his head cracked open in a fall at her home after he was blinded by eye drops he was provided for glaucoma.  She reported he was at the current time completely blind in his right eye with 20/200 left eye vision and that he had been severely affected by his loss of vision.  She stated he had severe depression.  She reported that he had been a lawyer and had spent all of his time reading, learning, and teaching law.  She asserted that he was totally disabled as a result of his injuries during active service and that benefits should be awarded retroactively.  She also stated he had written to VA for a re-evaluation several times, but had received no reply.

VA treatment records dated in March 1995 noted an impression of status post massive head injury with surgery in service, legal blindness with macular degeneration of the left eye and a congenital problem in the right eye status post unsuccessful surgery during childhood, and severe COPD/asthma.  It was also noted the Veteran had undergone laser surgery to the left eye in 1993.  

A February 1995 VA treatment report noted a past history of COPD and asthma.  It was also noted the Veteran had quit smoking 15 years earlier.  

VA examination in June 1995 noted the Veteran reported he had severe loss of vision since he was run over by a truck during active service.  He complained of headaches, tearing of the eyes, and relatively severe photophobia.  He stated he had experienced accelerated loss of vision since age 60 and that he had been severely visually impairment in the right eye since early childhood due to strabismus.  The diagnoses included severe exudate of maculopathy, retinopathy status post trauma 54 years ago in military service, and severe amblyopia in the right eye.  The examiner noted he was legally blind.  

A June 1995 non-tuberculosis diseases and injuries VA examination noted the Veteran reported he had emphysema and that he had smoked cigarettes for over 20 years prior to quitting in 1972.  No opinions as to etiology were provided.  A June 1995 diseases/injuries of the brain VA examination noted the Veteran complained of daily photophobia, forehead area headaches, occasional dizziness, and tenderness to the left side of his skull.  He reported that he had a history of exotropia surgery in 1938 in the right eye with correction by glasses and no difficulty with vision until his injury in 1941.  He stated he had developed a loss of vision over time and was legally blind having retired from law practice 12 years earlier due to the loss of vision.  The examiner's diagnoses included history of skull fracture in 1941, marked right eye exotropia with an ophthalmologic diagnosis of being legally blind, and complaints of daily headaches since his accident with complaints of tenderness on the left side of the skull.  An August 1989 magnetic resonance imaging (MRI) scan revealed left maxillary sinus changes that could be from an old trauma, generalized atrophic changes, and a few lacunar infarcts.  There were no focal abnormal enhancing lesions nor evidence of intracranial metastases.  

An August 1995 rating decision granted entitlement to service connection for loss of vision secondary to encephalopathy with special monthly compensation due to only light perception in the one eye (assigned a 70 percent rating effective from December 30, 1994), denied entitlement to a rating in excess of 50 percent for severe posttraumatic encephalopathy secondary to a skull fracture, and denied entitlement to service connection including for COPD and cardiac problems.  A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was established and an effective date was subsequently corrected as from December 30, 1994.  A March 1997 rating decision, among other things, granted an increased 100 percent rating for bilateral loss of vision effective from January 27, 1997.  The Veteran was notified of these decisions, but did not appeal.

An application for a TDIU dated in November 1995 executed by the Veteran's daughter on his behalf noted he had been self-employed as a lawyer until 1985.  It was noted he had been unable to read or drive and had mandatory retirement in March 1985, but that he retained partial vision until late 1992.  

Private hospital records dated in September 1997 noted the Veteran had been hospitalized in July 1997 for aspiration pneumonia and that he had also been treated for severe steroid psychosis, depression, and insomnia secondary to steroids.  It was noted there was no history of myocardial infarction or congestive heart failure.  

VA hospital records provided include a November 2000 patient behavior report which noted the Veteran was confused/disoriented and unable to comply with instructions.  Records dated in June 2001 reported diagnoses of ischemic heart disease and advanced COPD with severe pulmonary hypertension.  It was noted the Veteran had a past medical history of oxygen-dependent and steroid-dependent COPD, chronic renal insufficiency, hypertension, old myocardial infarct, head trauma during World War II, legal blindness, paroxysmal atrial fibrillation, and depression.  

The Veteran's death certificate show he died in November 2001 as a result of an acute myocardial infarction.  Other significant conditions contributing to death included COPD and chronic renal failure.  No autopsy was performed.  

In correspondence dated in March 2002 the Veteran's daughter reported that in the 1990 they had begun the process of requesting medical records to substantiate the need for a re-evaluation of his service-connected disability.  She also noted the injuries he sustained in service and asserted, in essence, that his blindness led to a sedentary lifestyle and resulted in respiratory disorders, pneumonia, and congestive heart failure.  

In correspondence received by VA from her congressional representative in July 2002 the appellant described problems the Veteran had experienced with his health and mental health as a result of the injuries he sustained in service.  In statements received in November 2002 she expressed disagreement with the denial of her claim for DIC benefits.  She described problems the Veteran had experienced attempting to have his disabilities re-evaluated in the 1940's and 1950's and stated that VA had been contacted in the late 1980's and requested to provide medical assistance and reevaluation.  She asserted that some of the Veteran's VA records may have been erroneously associated with the file for a veteran with the same last name and the same last four SSA digits.  She reported that in 1989 they were informed that his service records had been destroyed by fire and she provided a copy of correspondence from the NPRC dated in November 2002.  She also submitted a copy of an undated and unsigned VA Form 21-4138 presumably written by the Veteran referring to a March 1996 rating decision and, in essence, requesting increased compensation for encephalopathy, service connection for posttraumatic stress disorder (PTSD), and secondary service-connection for COPD.  

In her April 2003 substantive appeal the appellant asserted that the St. Petersburg, Florida, VA Regional Office had responded inappropriately to a records request in November 1987 and that misfiled military hospital records proved that a claim was attempted well before the 10-year date to establish entitlement to DIC benefits.  She also asserted that the determination that the Veteran's injuries did not contribute to his death from a myocardial infarction was unreasonable.  She stated the crush injury to his shoulder and chronic sinus issues which had flooded his lungs had resulted in several bouts of bronchitis, pneumonia, asthma, and COPD.  She asserted his heart had worked harder due to 50 plus years of chronic scarring of the lungs and deconditioning from a sedentary lifestyle, dizziness, falling, searing head pain, and steroid medication dependency.  She provided a copy of correspondence showing the Veteran's driving privileges had been revoked in October 1985.  

The appellant reiterated her claims at a personal hearing in June 2008.  In support of her claims she provided a copy of an August 1978 private medical statement indicating that electrocardiogram findings were suggestive of coronary artery disease and myocardial ischemia.  She also provided a copy of a February 1989 memorandum signed by her daughter addressed to the Boston, Massachusetts, VA requesting claims forms for a reevaluation of the Veteran.  

At her January 2010 hearing the appellant, in essence, reiterated her claims that the Veteran and their daughter had submitted claims earlier than December 1994 which were not appropriately adjudicated.  She asserted the Veteran's eyes had been damaged in his accident in service and that he subsequently became blind.  The Veteran's daughter referred to documents previously submitted or included in the record and to possibly misfiled documents associated with a fellow veteran with the same last name and the same last four SSA number digits as proof of earlier claims.  The appellant provided a copy of VA correspondence dated in November 1987 which referred to a certificate for the Veteran establishing civil service preference and a copy of a handwritten letter dated December 1, 1990, from the Veteran's daughter addressed to the Boston VARO inquiring as to whether there had been any success in locating her father's file.  She also provided a copy of a statement from M.G.R., M.D., dated in January 2010 which noted the Veteran had received treatment for a severe lung disease, that his lung problem had a big component related to recurrent respiratory infection secondary to persistent sinus infection, and that there was no doubt that his persistent sinus infection was related to his injury during active service.  

A June 2010 VA examination report noted that the Veteran's claims file had been reviewed and that the evidence showed he died of a myocardial infarction with contributory factors of COPD and renal failure.  It was noted, in essence, that a private medical opinion had found that his injuries in service contributed to his having multiple infections and found that this undoubtedly caused his heart attack.  The physician, identified as a specialist in occupational medicine, stated that the risk factors for myocardial infarction were well known and included high blood pressure, abnormal lipids, family history, age, etc., but that blindness and brain injuries had in no way been shown to cause myocardial infarction and death.  It was noted the medical literature did not show any increased risk from these factors and that there was nothing in the available record that indicated his myocardial infarction was related to any factor in service.  

A June 2010 private medical opinion from Dr. J.F.G., identified as associated with a dental practice by his email address, noted a review of the Veteran's case files revealed fractures of the zygoma and the orbit and displacement of the wall of the orbit, as well as two incidents of acute exacerbation of COPD in September 1997 and February 1998 and records from the Bay Pines, Florida, VA Medical Center showing a principal diagnosis of obstructive chronic bronchitis with acute exacerbation.  It was noted the "connection regarding his 2 episodes of hospitalization for COPD in 1997 and 1998 are irrefutable."  

A July 2010 private medical opinion from H.J.M., M.D., a physician board-certified in internal medicine, based upon a review of documents reviewed revealed ample evidence of the Veteran's left facial injuries, including fracture of the left orbit, left zygomatic area, and facial bones resulting in blindness and multiple complications.  It was noted that subsequent chronic sinusitis and eventual chronic bronchitis were very probable sequelae to that injury which eventually resulted in death.  It was the physician's opinion that respiratory-related problems over the following years demonstrated progressive respiratory disease and that most of the Veteran's respiratory complications and morbidity were set in motion by the tragic accident on November 17, 1941.  

In correspondence dated in August 2010 the appellant reported that the Veteran had experienced repeated infections, that all of his teeth had been extracted, and that clear fluid ran from nose constantly.  She asserted that he had become steroid dependent and that medications he took had adversely affected his mind and body.  She stated he had cardiac arrests related to adverse medication reactions, including sulfur-based medications, and that the inability to fight off constant infections resulted in his having been in a wheelchair with oxygen support and a sedentary lifestyle that took its toll.  She also asserted, in essence, that the Veteran had a traumatic brain injury (TBI) and a posttraumatic stress disorder (PTSD) that were related to his cardio-pulmonary function disabilities.  In support of these claims she provided copies of medical articles addressing the relationship between TBI and PTSD and chronic illnesses including cardiovascular disease.

A May 2011 VA medical opinion based upon a review of the claims file and medical records found that the Veteran's service-connected disabilities did not substantially or materially contribute to his death due to myocardial infarction.  As rationale the examiner noted that the Veteran had smoked for years, with documents indicating he finally quit around age 50, and that this was the likely cause of his debilitating COPD.  It was noted that treatment records dated to 1995 showed pulmonary fibrosis and emphysema had remained the same and that he had an extensive medical history including hypertension, chronic kidney failure, COPD with home oxygen, reduced left ventricle ejection fraction of 47 percent per echocardiogram, and possible history of cardiac arrest in 1997.  The examiner stated there was a documented history of family renal disease.  It was further noted that letters and information in the claims file was reviewed in detail including previous medical opinions and medical literature.  In summary, the examiner noted the Veteran was 83 years of age at death, that he had an extensive history of smoking, that he had multiple co-morbid conditions, and was on multiple medications to improve and extend his life, but that there was no nexus or correlation between the Veteran's service-connected disabilities and his death from a myocardial infarction and COPD.  

In correspondence dated in September 2011 the appellant provided additional information as to her life with the Veteran and reiterated her opinion that his death was the result of injuries in service.  She asserted that he had experienced chronic sinus infections which led to chronic bronchitis and pneumonia and that he had a severe TBI and PTSD.  She stated, in essence, that these disorders either caused or contributed to his death.  In support of her claim she provided copies of additional medical articles addressing an association between TBI and increased infections and between TBI and PTSD and cardiovascular diseases.  

A December 2011 VA medical opinion by a staff cardiologist found based upon a review of the Veteran's claims file that there was no definite relationship or nexus between the Veteran's psychosocial status and his developing atherosclerotic heart disease or his subsequent death resultant from his atherosclerotic heart disease.  It was noted that the Veteran had multiple nonservice-related cardiovascular risk factors including smoking, age, and sex.  As rationale for the opinion the examiner noted the record did not establish that the Veteran, in essence, met the criteria for a diagnosis of PTSD and that even if PTSD were an established diagnosis that the temporal relationship of the onset of the coronary artery disease did not support the cause and effect relationship.  It was further noted that he reportedly had two cardiac arrests due to sulfa allergy in 1993, that he had a witnessed cardiac arrest in 1997 with a diagnosis of Non Q wave myocardial infarction, that he was 79 years old at that time and did not fit with the assertion of a premature coronary artery disease, and that the association between PTSD and premature coronary artery disease had been controversial and was not considered by the examiner to be a universally accepted cardiovascular risk.  


Preliminary Matters

Upon review of the evidence of record, the Board finds no merit to the appellant's claims that VA had lost the Veteran's claims file including during the period from 1985 to 1995 as asserted at a June 2008 hearing nor that the Veteran had submitted a specific compensation claim to VA prior to December 1994 that was unadjudicated.  In fact, the record includes correspondence between the Boston, Massachusetts, VARO and the Veteran in July 1991 and February 1994 with no indication by the Veteran of any pending compensation claims.  Although it was asserted, in essence, that the Veteran and persons acting on his behalf (his daughter and a State of Massachusetts Department of Veterans Services representative) had submitted claims for re-evaluation to VA which were erroneously filed in the claims folder of a fellow veteran with the same last name and the same last four digits in their SSA numbers, the Board finds no probative evidence that a claim was actually received by VA and misfiled.  The Board notes that the record shows that page two of the February 1, 1994, VA correspondence asserted by appellant as proof that records were misfiled due to a discrepancy in SSA numbers clearly requested verification only of the Veteran's spouse's date of birth.  The line on that correspondence provided as a request for verification of the Veteran's SSA number was not marked.  

The Court has held that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  No clear evidence to the contrary has been presented in this case.  There is no clear evidence that a memorandum dated February 17, 1989, signed by the Veteran's daughter or a handwritten statement addressed to the Department of Veterans Services in Boston dated December 1, 1990, were actually received by VA and the overall evidence of record demonstrates the Veteran was competent and able to read and sign documents himself at least until February 1994.  Although the appellant also provided a copy of correspondence to the Veteran from the St. Petersburg VARO dated in November 1987 transmitting a certificate establishing civil service preference which was not included in his claims file, there is no clear evidence indicating this was an inappropriate response to a specific compensation claim.  The Board finds it significant that the Veteran, a self-employed lawyer for many years until his retirement in September 1985, provided no indication that he believed any unresolved claims were pending in his July 1991 and February 1994 correspondence with VA.  The Board finds the March 2002 statement and subsequent statements asserting that earlier attempts to request VA re-evaluation of the Veteran's service-connected disabilities had been made are inconsistent with the overall evidence of record.  

It is also significant to note that the appellant has at various times over the course of her appeal asserted that prior VA action or inaction was clearly and unmistakably erroneous.  The Board finds, however, that she has provided no statements that may be construed as a specific claim for review of a prior VA rating decision based upon clear and unmistakable error (CUE).  In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  

The Board notes, however, that a review of the Veteran's October 1944 application for VA service-connected disability compensation indicates claims for injuries to the head, face, and eye in November 1941 and for a dropped left foot arch in 1943.  There is no indication of an adjudication of the left foot claim nor any VA action that may be construed as notification to the Veteran that this claim had been denied.  However, the Veteran's cause of death and any inability to obtain or maintain gainful employment during his lifetime are unrelated to a left foot disability.  Although this claim arguably remained pending at the time of the Veteran's death, the Board finds the present issue on appeal is not inextricably intertwined with an adjudication of this specific claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

It is also significant to note that at the time of the Veteran's October 1944 VA claim for service-connected disability compensation for injuries to the head, face, and eye the 1933 Rating Schedule provided for Organic Diseases, including traumatic lesions that:
Disability from the foregoing conditions may be rated from 0 to 100 percent in proportion to the impairment of motor, sensory, or mental function. Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. In rating disability from the foregoing conditions refer to the appropriate schedule.  

The 1933 Rating Schedule for disabilities of the eye, ear, nose, and throat provided that:
Defects of form or structure of the eye, of congenital or developmental origin, such as astigmatism, myopia (other than malignant or pernicious), hypermetropia, and presbyopia will not, in themselves, be regarded as disabilities. Where, however, the evidence shows disability superimposed upon these defects as a result of trauma or definite disease of the eye during military service, pension will be in order for the degree of actual aggravation by such service. The fact that a claimant was supplied glasses during service for correction of refractive error, from any of the eye defects herein named, will not in itself be considered indicative of aggravation by service, entitling to pension. . . . 

Disabilities from lesions of the first, second, third, fourth, sixth, and eight nerves are covered by ratings for loss of smell, vision, paralysis of eye muscles, deafness, etc., in this table of eye, ear, nose, and throat conditions. For disabilities from lesions of the other cranial nerves see the table of neuropsychiatric disabilities.

The Board notes that service treatment records show the Veteran had defective vision prior to service and there was no indication that any decrease in right or left eye vision at that time was due to service trauma.  In fact, an August 1944 ophthalmologic examination report noted the cause of the Veteran's partial paralysis, right inferior oblique, of the right eye was undetermined.  The 1933 Rating Schedule provided no specific diagnostic code or rating for enophthalmos, photophobia, or correctable diplopia.  The Board finds the October 1944 rating decision appears to have adequately considered all compensable manifest eye disabilities.

It is also significant to note that the trigeminal nerve is the fifth cranial nerve and, therefore, the Veteran's trigeminal nerve injury would not have been appropriately rated under the table for eye, ear, nose, and throat disabilities.  The October 1945/January 1946 reduction decision is shown to have based upon the rating criteria for diagnostic code 3211 for injury to the fifth (trigeminal) cranial nerve.  The service treatment records, VA examination reports, the assigned ratings, and consideration of the Veteran's disabilities under diagnostic codes 3210, 3211, and 8001 during the period from October 1944 to February 1949 clearly demonstrate the issues involved were complex and severe.  Although the Veteran's service treatment records show he was treated for sinus trouble in November 1941 and had psychoneurotic manifestations in 1944, there was no indication of a chronic sinus disability upon discharge from service and no statement that may be construed as a reasonably raised formal or informal claim for a sinus or respiratory disorder or additional psychiatric disability prior to December 1994.  The Board finds that any reasonably raised service connection claim for an additional eye disability in October 1944 was implicitly denied in the October 1944 rating decision.  To the extent the Veteran's report of symptoms during subsequent VA examinations in October 1945, July 1946, December 1947, and February 1949 may be construed as reasonably raised claims for eye disabilities due to photophobia or excessive lacrimation, such claims were implicitly denied by rating decisions in October 1945/January 1946, January 1948, and March 1949.

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  It was noted that the proper remedy under such circumstances was to file a timely notice of disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a regional office's decision provides a veteran with reasonable notice that his claim for benefits was denied.  See Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).  In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn v. Shinseki, 24 Vet. App. 205, 212-12 (2010).  The record in this case shows the Veteran and his service representative were adequately notified of the October 1944 October 1945/January 1946, January 1948, and March 1949 rating decisions and the applicable appellate rights.  Any reasonably raised additional eye disability claim during this period would have arisen from the Veteran's request for or evaluation of his November 1941 injuries, related both in substance and in timing, and the Veteran and his service representative were notified of the adjudication determinations sufficiently that it could reasonably be inferred that any such prior claim was denied.

In addition, the Board notes that under Diagnostic Code 8001 of the 1945 Rating Schedule, traumatic encephalopathy, if symptomatic, warranted a minimum 30 percent disability rating.  On October 1, 1961, however, the 1945 Rating Schedule was amended and Diagnostic Code 8001 was deleted and replaced by Diagnostic Code 8045 (brain disease due to trauma), which provided that purely subjective complaints, such as headache, dizziness, insomnia, tinnitus, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under 38 C.F.R. § 4.132, Diagnostic Code 9304.  The 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of chronic brain syndrome associated with brain trauma.  VA records in this case show the 50 percent disability rating assigned under diagnostic code 8001 had been in effect for more than 20 years prior to June 21, 1985.  See 38 C.F.R. § 3.951(b) (2011).  Although in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a rating under a specific diagnostic code in effect for 20 years or more was protected, the Board finds the present case is clearly distinguishable from the facts in Murray as the assigned diagnostic code was deleted and replaced.  There is no indication that the diagnostic code change in this case on June 21, 1985, resulted in any severance of a specific disability nor any subsequent decrease in disability rating or VA service-connected disability compensation payments.  

Service Connection Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war or during peacetime after January 1, 1947, and certain chronic diseases become manifest to a compensable degree within an applicable time period, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Based upon the evidence of record, the Board finds that a disease or injury which caused or contributed to the Veteran's death was not a result of a service-connected disability nor a result of any established event, injury, or disease during active service.  The records show the Veteran sustained severe injuries during active service including trauma to the head and left maxilla.  There was no evidence of cardiac or respiratory disorder during or for many years after service.  The Veteran died over 57 years after his discharge from service as a result of an acute myocardial infarction with underlying causes contributing to death including chronic obstructive pulmonary disease and chronic renal failure.  The Board finds the May 2011 and December 2011 VA medical opinions are persuasive that a service-related disabilities did not substantially or materially contribute to his death.  The May 2011 examiner's opinion that the Veteran's tobacco use over many years was the likely cause of his COPD is consistent with evidence of record and the December 2011 VA cardiologist also noted the Veteran had multiple nonservice-related cardiovascular risk factors including smoking, age, and sex.  

Although neither VA examiner specifically refuted the claim that the Veteran had a history of sinus trouble related to his injuries in service which led to respiratory problems, they both indicated his tobacco use to be the most likely cause of his cardiovascular disease and COPD.  The Board notes that the May 2011 and December 2011 VA examiners are shown to have conducted thorough reviews of the record and it may be reasonably assumed that they reviewed and dismissed the private medical opinions of Drs. M.G.R. and H.J.M. attributing the Veteran's death to respiratory problems related to sinusitis because they appeared to have been based upon an erroneous medical history that neglected his tobacco use.  The Court has held that if a physician is able to state that a link between a disability and an in-service injury or disease exists he or she should give that opinion, but that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Board finds no error in the May 2011 and December 2011 VA opinions in not specifically addressing the less likely attribution of sinusitis to the Veteran's death.  The Board also notes that the December 2011 VA examiner found that even if PTSD were an established diagnosis for the Veteran the temporal relationship of the onset of his coronary artery disease did not support a cause and effect relationship.  These opinions are shown to have been provided based upon a thorough review of the evidence of record and based upon adequate rationale.  

The Board further notes that the "Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996), (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  In determining whether evidence is credible, however, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza, 7 Vet. App. at 511).  

The Board finds, in this case, that the January 2010 opinion of Dr. M.G.R. and the July 2010 opinion of Dr. H.J.M., while competent, warrant a lesser degree of probative weight because they made no reference to the Veteran's extensive tobacco use which was clearly identified in his available medical records.  The Board further finds that the June 2010 opinion of Dr. J.F.G. provides merely that there was an irrefutable connection regarding the Veteran's two episodes of hospitalization for COPD in 1997 and 1998.  No opinion relating those episodes to the Veteran's active service was provided.  The opinion of Dr. J.F.G. is found to have no relevance to the issue on appeal.

The Board also notes that while the appellant is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, her statements are, in essence, conclusory assertions of a nexus between the Veteran's injuries in service and the cause of his death.  As the question of such a relationship involves complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the appellant's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, her claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

1318 Claim

VA law provides that a surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that (1) the death was not the result of willful misconduct, and (2)(i) was continuously rated totally disabled for the 10 years immediately preceding death, (ii) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (iii) was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(West 2002); 38 C.F.R. § 3.22(a) (2011).  The phrase "entitled to receive" is defined as a situation where, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA, but was not receiving compensation because, in part, the veteran had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).  

The Federal Circuit in Rodriguez v. Peake, 511 F3d 1147 (Fed. Cir. 2008), found that the application of the January 21, 2000, amendment to section 3.22 did not create an unlawful retroactive effect because it did not retrospectively diminish any rights to benefits.  

In this case, the appellant's claim was received by VA in December 2001.  VA records show that at the time of the Veteran's death in November 2001 service connection was established for bilateral loss of vision (rated 100 percent effective from January 27, 1997 ) and for severe posttraumatic encephalopathy secondary to a skull fracture (rated 50 percent effective from October 1945).  A TDIU was established from December 30, 1994.  

Although at a personal hearing in June 2008 the daughter of the Veteran and the appellant provided copies of documents including a copy of a memorandum dated in February 17, 1989, she purportedly sent to VA on the Veteran's behalf asserting that he was blind due to his military injuries, there is no indication of any documents associated with the Veteran having been received by VA during the period from 1976 to 1991.  The February 1989 memorandum also noted that it was the second request and made reference to a Florida Motor Vehicles Department determination.  At the hearing, a copy of an October 1985 order revoking the Veteran's driver's license for failure to meet minimum vision requirements was noted.  The Board notes that the February 1989 memorandum referred to the Veteran by name and SSA number, but did not include his claims file number.  The Board further notes, however, that a VA Form 21-0595d(NR) received by VA in June 1991 was signed by the Veteran and that a December 17, 1993, private medical report noted the Veteran complained of only having trouble seeing small print at that time.  Neither the Veteran, who is shown to have been a practicing attorney until his retirement in September 1985, nor his service representative ever asserted during the Veteran's lifetime that an earlier claim had been submitted.  

In correspondence dated in December 1994 addressed to the service representative the Veteran's daughter also noted representation forms were included which had been signed by her father, but she made no reference to any earlier claims having been submitted in 1989.  In light of the fact that the Veteran had not authorized his daughter to submit claims on his behalf in February 1989 and as he is shown to have been able to read and execute such matters without assistance in December 1993, the Board finds the statements asserting that the document dated February 17, 1989, had been submitted to VA to be unsubstantiated.

Based upon the evidence of record, the Board finds that a total rating was not in effect for 10 years prior to the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for the 10 years prior to his death under applicable VA law because of a pending claim or CUE in a prior rating determination.  A pending claim for a left foot dropped arch is not relevant to the issue on appeal and could not have resulted in an earlier total rating.  The evidence shows the Veteran last served on active duty in October 1944 and he was not a former prisoner of war.  There is no basis in VA law to allow the benefits sought as to this specific matter.  Therefore, entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to dependency and indemnity compensation, to include under the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


